FORT, J.,
dissenting.
The Commissioner in addition to levying a $1,900 fine against both Rapid Transfer and Storage Company and Multnomah County, defendants before him, also included in his order the following:
"12. After being audited by the Commissioner’s auditor, on May 15, 1973, Rapid issued its Invoice No. A62748, showing a total charge for the transportation service involved of $12,211.96, of which Multnomah *254County had paid $8,498.70, and the balance, $3,713.26, is owed by Multnomah County to Rapid (Exhibit F). * * *” (Emphasis supplied.)
The decree of the circuit court in turn provides: "The Order must be reversed insofar as it imposes a fine upon Multnomah County, however, as the County is not a 'person’ against whom such administrative penalties may be assessed. ORS 767.470.
"Therefore, it is DECREED that the Public Utility Commissioner’s Order No. 74-942 insofar as it imposes a penalty upon Multnomah County is reversed and of no further force and effect and that the Order is otherwise affirmed.” (Emphasis supplied.)
The notice of appeal to this court by the County states that plaintiff-appellant
"* * * appeals * * * from that part of the order entitled Decree * * * which affirms the order of the Public Utility Commissioner insofar as it determines that the motor transportation services performed for Multnomah County are subject to rate regulation by the Commissioner.”
An important finding of the Commissioner was the one determining that the County owed Rapid Transfer and Storage Company $3,713.26. The trial court, by its decree affirming the Commissioner in all other respects, in my opinion approved his finding that the County owed Rapid Transfer and Storage Company that amount.
It seems to me that it is necessary for this court to consider and determine whether the appellant County is governed in this type of contract by the requirements of the open bidding law, ORS ch 279, as it here claims, or whether it is bound in relation to contracts with carriers by rates regulated by the respondent under the Motor Carriers’ Act, ORS ch 767, as the Public Utility Commissioner here contends. In my view the finding that the County owes Rapid Transfer and Storage Company the above sum is binding upon it and would be res judicata against it in any subse*255quent proceeding brought by Rapid, since both are parties and appeared here.
In Sibold v. Sibold, 217 Or 27, 340 P2d 974 (1959), the court said:
"Res judicata is defined in Black’s Law Dictionary as follows: 'A matter adjudged; a thing judicially acted upon or decided; a thing or matter settled by judgment.’
«tíf: ifc ífc
"In considering this doctrine the court in Spencer v. Watkins, 169 F 379, expressed itself to the effect that in order to render a judgment conclusive as an estoppel between parties to a suit, it is not always essential that there should have been a formal joinder of issue between such parties; nor does it matter that the question decided was purely one of law, and the decision rendered on motion or demurrer, provided the merits were involved and decided, and the decision was final. * * *
"It is not the form a ruling assumes nor how induced that lays the cornerstone for res judicata; it is the substance, its address to the merits, its finality. Here we find all three, substance going to the existence of a legal cause of action, a submission to a ruling on the merits and a determination that was final. The court had jurisdiction. * * * Was opportunity given for consideration on the merits and was the matter so considered? Was there an appealable ruling? Was the issue disposed of on the merits? If so, the issue is res judicata. * * *” 217 Or at 31-33.
Accordingly, I am of the opinion that the County did not by the trial court order receive all the relief available to it under its notice of appeal. Furthermore, it appears to me that the trial court order holding that the County does not owe the penalty imposed by the Commissioner is inherently inconsistent with that portion of its order which, by affirming all the rest of the Commissioner’s order, confirms his finding that the County owes Rapid Transfer and Storage Company $3,713.26.
Finally, and independently of the foregoing, I am of the opinion that the basic issue is one of substantial *256public importance arising out of an apparent conflict between two major legislative acts, each of which declares an important public policy — public bidding on governmental contracts on the one hand and rate regulation of carriers on the other. Thus, I think we should decide the issue.
Accordingly, I respectfully dissent.